FILED
                            NOT FOR PUBLICATION                             MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGE NOAH BRAGGS,                              No. 11-16293

               Petitioner - Appellant,           D.C. No. 4:09-cv-03450-SBA

  v.
                                                 MEMORANDUM *
JAMES A. WALKER, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       California state prisoner George Noah Braggs appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Braggs contends that the district court erroneously concluded Braggs was

not entitled to equitable tolling. The district court properly rejected Braggs’s

equitable tolling arguments because Braggs failed to show that his mental

impairment was an “extraordinary circumstance” beyond his control that made it

impossible to file a timely federal habeas petition. See Bills v. Clark, 628 F.3d

1092, 1099-1100 (9th Cir. 2010).

      Braggs also contends that the district court erred in denying him an

evidentiary hearing. The district court did not abuse its discretion by denying

Braggs’s request because Braggs’s allegations that he had a severe mental

impairment during the filing period were not supported by the record. See West v.

Ryan, 608 F.3d 477, 484-85 (9th Cir. 2010).

      We construe Braggs’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                       11-16293